Coleman, J.
There are three plaintiffs, passengers in and owner of an automobile, who join in one complaint in an action against the defendant for negligence and for damage to the automobile. One of the plaintiffs is a non-resident, and the defendant moves for security for costs as against her. The appropriate statute (Civ. Prac. Act, § 1522, subd. 8) is as follows: “ In a case specified in this section, if there are two or more plaintiffs, the defendant cannot require security for costs to be given unless he is entitled to require it of all the plaintiffs.” Defendant urges that this section is inapplicable as there is more than one “ case.” His contention overlooks the distinction between a “ case ” and several “ causes of action ” incorporated in a “ case.” There is only one case here. (See Salimoff. & Co. v. Standard Oil Co., 259 N. Y. 219. Cf. Brown v. Cohan, 254 App. Div. 20.) The motion is denied. Order filed.